Citation Nr: 1044966	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was filed in October 2005, a statement 
of the case was issued in February 2007, and a substantive appeal 
was received in March 2007.

The Board notes that the Veteran withdrew his request for a Board 
hearing in a signed written statement dated in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that, effective July 13, 2010, the regulations 
governing service connection for PTSD were amended.  
Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a 
stressor claimed by a Veteran is 'related to the Veteran's fear 
of hostile military or terrorist activity,' and a VA psychiatrist 
or psychologist (or a psychiatrist or psychologist with whom VA 
has contracted), confirms that the claimed stressor is 1) 
adequate to support a diagnosis of PTSD, and 2) that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).

Moreover, the amendment provides that, 'fear of hostile military 
or terrorist activity' means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the Veteran has indicated that he served in Vietnam 
as a truck driver driving on Route #1 from Phan Rang to Tue Hoa 
in the central highlands on a regular basis, that he and his 
convoy were fired upon several times by the enemy, that the 
destinations he delivered to were attacked on multiple occasions, 
that he learned that other soldiers involved in his operation 
were killed or wounded, and he had to live with the situation of 
people trying to kill him day and night with the sounds of 
artillery everyday in the background.  The Veteran has also 
described witnessing deaths in Operation Summerall.

The Board notes that the Veteran's service personnel records 
corroborate his account to the extent of the nature of his 
service as a vehicle driver serving in Vietnam at the time that 
he describes.  The Board finds that the Veteran's testimony is 
credible and the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  As such, the 
amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on 
remand.  The Veteran should be provided a VA examination for the 
purpose of determining whether the Veteran has PTSD related to 
his claimed in-service stressors or otherwise has psychiatric 
disability that began during service or is otherwise related to 
his period of active service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.304(f); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 
psychiatric examination by a VA psychiatrist 
or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted).  
The claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  Any necessary tests 
should be conducted.  

The examiner should clearly indicate whether 
the Veteran meets the criteria for PTSD 
contained in DSM-IV.  If so,, the examiner 
should provide an opinion as to whether the 
Veteran's claimed stressor(s) is adequate to 
support a diagnosis of PTSD based on a fear 
of hostile military or terrorist activity 
during service, and whether his symptoms are 
related to the claimed stressor(s).

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim on appeal in light of 
the recent amendment to 38 C.F.R. § 3.304(f).  
The Veteran and his representative should 
then be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


